DETAILED ACTION
This rejection is in response to application filed on 02/26/2020.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Signals per se 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed
invention is directed to non-statutory subject matter. Claim 20 is purported to be a "computer readable medium." 
It is within the scope of the disclosure that the "computer readable medium" is a transitory form of signal transmission. Thus, claim 20 is directed to merely a signal per se, which is non-statutory. (In re Nuijten).
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-11 are directed to a method and  claims 12-19 are directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for authenticating a customer to resume a transaction, in the following limitations:
receiving a digital image from a customer at a first location, wherein the digital image is to be associated with a suspended customer transaction initiated by the customer at the first location; 
receiving information describing one or more features of the digital image, wherein the information is received…at second location different from the first location;
authenticating the customer to resume the suspended customer transaction responsive to determining that the information received … at the second location matches the feature information extracted from the digital image to within a predetermined threshold; and 
resuming the suspended customer transaction responsive to authenticating the customer.
The above-recited limitations set forth an arrangement to authenticate a customer to resume a transaction.  This arrangement amounts to certain methods of organizing human activity associated with sales activities and commercial interactions involving authenticating a customer prior to resuming a transaction to mitigate fraudulent transactions.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
network node…extracting feature information from the digital image for use in authenticating the customer based on an image analysis performed on the digital image…a device (Claims 1, 12, and 20);
device (Claims 8-9 and 11-19);
A computing device configured to resume suspended retail customer transactions, the computing device comprising: communications circuitry configured to communicate messages with one or more devices via a communications network; and processing circuitry communicatively connected to the communications circuitry and configured to..(claim 12);
A computer readable medium storing program code that, when executed by a processing circuit of a computing device of a retail store, causes the computing device to: (Claim 20)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
network node…extracting feature information from the digital image for use in authenticating the customer based on an image analysis performed on the digital image…a device (Claims 1, 12, and 20);
device (Claims 8-9 and 11-19);
A computing device configured to resume suspended retail customer transactions, the computing device comprising: communications circuitry configured to communicate messages with one or more devices via a communications network; and processing circuitry communicatively connected to the communications circuitry and configured to..(claim 12);
A computer readable medium storing program code that, when executed by a processing circuit of a computing device of a retail store, causes the computing device to: (Claim 20)
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (CA 3023925 A1, hereinafter “Phillips”) in further view of Bennett et al. (US Pub. No. 20080114678 A1, hereinafter “Bennett”).

Regarding claims 1, 12, and 20  
Phillips discloses a method implemented at a network node of resuming a suspended retail customer transaction, the method comprising: 
receiving a digital image from a customer at a first location, wherein the digital image is to be associated with a suspended customer transaction initiated by the customer at the first location (Phillips, [0038]: receive first sensor data from first device; [0039]: first sensor data includes image corresponding to geographic location tags; [0040]: receive first sensor data before transaction occurs (e.g. when transaction is initiated; [0071]: hold pending transaction);
extracting feature information from the digital image for use in authenticating the customer based on an image analysis performed on the digital image (Phillips, [0041]: use at least a portion of the first sensor data to confirm the transaction and/or authenticate the user of the first user device; [0059]: images of face of user used as facial recognition signature; [0016]: obtain authentication data (e.g. facial recognition and biometric features of user); 
receiving information describing one or more features of the digital image, …(Phillips, [0039]: geographic location tags associated with the image; [0016]: obtain authentication data (e.g. facial recognition and biometric features of user); [0059]: images of face of user used as facial recognition signature; [0017]: receive user location data;   [0003]:receive second sensor data, the second sensor data indicating a second location recorded by a second sensor at a second point in time, the second point in time being associated with the transaction; [0002]: determine whether the transaction occurred based on the transaction data, the first sensor data, and the second sensor data; [0061]: receive authentication data associated with the first user; [0048-0049]: compare the first geographic location and the second geographic location to determine whether first and second location are not the same location; [0043]: second sensor data may include GPS location data and camera data (e.g. image)); 
authenticating the customer to resume the suspended customer transaction responsive to determining that the information received from the device …matches the feature information extracted from the digital image to within a predetermined threshold (Phillips, [0071]: holding transaction to permit user to retry authentication of transaction; [0039]: first sensor data includes geographic location tags associated with the image;  [0062]: determine whether transaction is authentic based on authentication data and first sensor data; [0063]: authenticate by comparing the image and the facial recognition signature to determine whether the image provided in the first sensor data matches the facial recognition signature and comparing GPS component of the device to historical location data; [0064]: score for authenticating user to determining whether the user is authentic based on the satisfaction of a confidence score threshold); and 
resuming the suspended customer transaction responsive to authenticating the customer (Phillips, [0067]: perform action upon determining transaction is authentic based on authentication data and first sensor data; [0070]: action includes performing payment for transaction when authentication is successful; [0071]: action includes holding the transaction until authentication confirmed).
Phillips teaches authenticating the customer but does not explicitly teach:
wherein the information is received from a device at second location different from the first location; authenticating the customer to resume the suspended customer transaction responsive to determining that the information received from the device at the second location matches the feature information extracted from the digital image (emphasis added).
However, Bennett teaches that it is known to include:
wherein the information is received from a device at second location different from the first location (Bennett, [0089]:  receives information relating to the requested authorization generated at the remote computing device, such as the digital image of the signature; [0037]: The remote computing device is located at a second location different from the first location that serves as the point of transaction; [0039]:  second location can be a point of sale or other stationary computing terminal located on a different floor or in a different building from the point of transaction); 
authenticating the customer to resume the suspended customer transaction responsive to determining that the information received from the device at the second location …(Bennett, [0051]: user verification of customer [0089-0090]: authenticates the digital image of signature; [0053]: matching signature; [0034]: suspends a transaction at a first location. The process then sends a request for authorization to a user operating a remote computing device at a second location to form a requested authorization. The remote computing device includes a verification device for capturing an authorization provided by the user of the remote computing device. The process then receives the requested authorization from the user of the remote computing device in response to sending the request. The process then authenticates the requested authorization in response to receiving the requested authorization; [0099]: approve or deny a transaction occurring at a point of transaction from a second location).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Phillips with Bennett to include the aforementioned limitations since such a modification would be predictable. Specifically, Phillips would continue to teach authenticating the customer except that now authentication of the customer is responsive to a determination made from information received from a device at a second location according to the teachings of Bennett in order to authenticate users from a second location. This is a predictable result of the combination. (Bennett, [0009-0011).



Regarding claims 2 and 13 
The combination of Phillips and Bennett teaches the method of claim 1 further comprising determining whether the digital image received from the customer at the first location is unique from other digital images provided by other customers (Phillips, [0058]: an authentication signature associated with information designed to uniquely identify the user of the first user device; [0059]: providing images of the face of the user of the first user device 210 to a facial recognition signature; [0063]: compare portion of first sensor data to facial recognition signature of user such as image of face of user to determine if sensor data matches facial recognition (e.g. image of user’s face) and if user of device is authentic; [0022]: comparing sensor data to plurality of signatures).

Regarding claim 3 
The combination of Phillips and Bennett teaches the method of claim 2 wherein the digital image is unique responsive to determining that the digital image is not associated with any other currently suspended customer transactions (Phillip, [0071]: hold or deny the transaction pending additional authentication if transaction cannot be authenticated; [0074]: identify fraudulent transactions based on authentication; [0058]: an authentication signature associated with information designed to uniquely identify the user; [0016]: signature based on specific user and user account; [0063]: authenticate by comparing the image and the facial recognition signature to determine whether the image provided in the first sensor data matches the facial recognition signature; [0022]: compare sensor data to signature to determine whether a match exists (e.g., an exact match or a match within a threshold degree of similarity; [0039]: sensor data includes image).


Regarding claim 4 
The combination of Phillips and Bennett teaches the method of claim 3 wherein the other currently suspended customer transactions comprise the currently suspended customer transactions in a predetermined geographical region (Phillip, [0071]: deny transaction based on lack of authentication and pending additional authentication; [0017]: transactions authenticated based on location of devices involved in transaction; [0011]: confirming that the user devices were in the same place at the time; [0048]: compare geographic locations of device and geographic location of transaction data at or near time of transaction).

Regarding claim 5 
The combination of Phillips and Bennett teaches the method of claim 3 wherein the other currently suspended customer transactions comprise customer transactions currently suspended across a retail enterprise (Bennett, [0035]: a retail transaction; [0061]: list of suspended transactions; [0054]: A transaction log containing details of the suspended transactions).

Regarding claims 6 and 14 
The combination of Phillips and Bennett teaches the method of claim 2 wherein the digital image is unique responsive to determining that the digital image has not been associated with any other customer transactions for a predetermined amount of time (Phillips, [0017]: use GPS data included in the sensor data (e.g. images) to determine that users involved in transactions were at the same location at the same time and for a threshold period of time associated with the transaction; [0039]: images with geographic location tags may be associated with a time, or timestamp, e.g., providing an indication
of the time at which the sensor data was captured by the first user; [0048]: determine whether the first user device was in the geographic location specified by the
transaction data at or near the time associated with the transaction)
 

Regarding claims 7 and 15 
The combination of Phillips and Bennett teaches the method of claim 2 further comprising: associating the digital image with the customer transaction responsive to determining that the digital image is unique; and requesting the customer to provide a different digital image to use for authentication responsive to determining that the digital image is not unique (Phillips, [0071]: holding the transaction pending additional authentication enabling user to retry authentication using similar form of authentication; [0048]: determine that, without additional data to corroborate the transaction, that the transaction cannot be confirmed; [0058]: an authentication signature associated with information designed to uniquely identify the user; [0016]: signature based on specific user and user account; [0063]: authenticate by comparing the image and the facial recognition signature to determine whether the image provided in the first sensor data matches the facial recognition signature as well as compare sensor data regarding GPS component of device to historical location; [0022]: compare sensor data to signature to determine whether a match exists (e.g., an exact match or a match within a threshold degree of similarity; [0039]: sensor data includes image).
Regarding claims 8 and 16 
The combination of Phillips and Bennett teaches the method of claim 1 wherein authenticating the customer to resume the suspended customer transaction comprises authenticating the customer responsive to determining that an amount of the information received from the device at the…location matches a predetermined amount of the feature information extracted from the digital image (Phillips, [0071]: when holding/denying transaction permit user to retry authentication of transaction in similar or different manner of authentication; [0022]: compare sensor data to signature to determine whether a match exists (e.g., an exact match or a match within a threshold degree of similarity; [0070]: upon successful authentication of user, process payment for the transaction; [0039]: sensor data includes image with corresponding metadata such as geographic location tags associated with image; [0058]: authenticate user based on location data and facial recognition signature; [0059]: facial recognition signature includes image of face; [0063]: authenticate by comparing the image and the facial recognition signature to determine whether the image provided in the first sensor data matches the facial recognition signature as well as compare sensor data regarding GPS component of device to historical location).
However, Bennett teaches the device at the second location (Bennett, [0089]:  receives information relating to the requested authorization generated at the remote computing device, such as the digital image of the signature; [0037]: The remote computing device is located at a second location different from the first location that serves as the point of transaction; [0039]:  second location can be a point of sale or other stationary computing terminal located on a different floor or in a different building from the point of transaction).

Regarding claims 9 and 17 
The combination of Phillips and Bennett teaches the method of claim 1 wherein authenticating the customer to resume the suspended customer transaction comprises requesting additional authentication information from the customer responsive to determining that an amount of the information received from the device at the … location does not match a predetermined amount of the feature information extracted from the digital image  (Phillip, [0071]: hold or deny the transaction pending additional authentication if transaction cannot be authenticated; [0074]: identify fraudulent transactions based on authentication; [0022]: compare sensor data to signature to determine whether a match exists (e.g., an exact match or a match within a threshold degree of similarity; [0039]: sensor data includes image with corresponding metadata such as geographic location tags associated with image; [0058]: authenticate user based on location data and facial recognition signature; [0059]: facial recognition signature includes image of face; [0063]: authenticate by comparing the image and the facial recognition signature to determine whether the image provided in the first sensor data matches the facial recognition signature as well as compare sensor data regarding GPS component of device to historical location).
However, Bennett teaches the device at the second location (Bennett, [0089]:  receives information relating to the requested authorization generated at the remote computing device, such as the digital image of the signature; [0037]: The remote computing device is located at a second location different from the first location that serves as the point of transaction; [0039]:  second location can be a point of sale or other stationary computing terminal located on a different floor or in a different building from the point of transaction).


Regarding claims 10 and 18 
The combination of Phillips and Bennett teaches the method of claim 9 wherein authenticating the customer to resume the suspended customer transaction comprises authenticating the customer based on the additional information (Phillips, [0071]: holding the transaction pending additional authentication enabling user to retry authentication using similar form of authentication; [0048]: determine that, without additional data to corroborate the transaction, that the transaction cannot be confirmed; [0070]: upon successful authentication of user, process payment for the transaction).

Regarding claims 11 and 19 
The combination of Phillips and Bennett teaches the method of claim 1 wherein the information received from the device at the …location is provided by the customer that provided the digital image (Phillips, [0071]: holding transaction to permit user to retry authentication of transaction; [0039]: first sensor data includes geographic location tags associated with the image;  [0062]: determine whether transaction is authentic based on authentication data and first sensor data; [0063]: authenticate by comparing the image and the facial recognition signature to determine whether the image provided in the first sensor data matches the facial recognition signature and comparing GPS component of the device to historical location data; [0064]: score for authenticating user to determining whether the user is authentic based on the satisfaction of a confidence score threshold; [0050]: determine based on threshold whether first user device, second user device, and transaction location are the same location).However, Bennett teaches the device at the second location (Bennett, [0089]:  receives information relating to the requested authorization generated at the remote computing device, such as the digital image of the signature; [0037]: The remote computing device is located at a second location different from the first location that serves as the point of transaction; [0039]:  second location can be a point of sale or other stationary computing terminal located on a different floor or in a different building from the point of transaction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Kim et al. (US Pub. No. 20140244411-A1) related to product storage area and product pickup area for a duty-free store at the airport as well as non-patent literature related to biometrics for user authentication as Reference-U on PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 5712726763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/           Examiner, Art Unit 3625                                                                                                                                                                                             
/MATTHEW E ZIMMERMAN/           Primary Examiner, Art Unit 3625